Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments have obviated the Drawing Objection and the 35 USC 112 rejection.  Furthermore, the arguments presented with the response of November 16, 2021 are deemed persuasive, and the prior art rejections are withdrawn.  The prior art fails to disclose the electrosurgical instrument having a coaxial cable for providing first and second frequencies and the specific radiating tip portion having first and second relative permeabilities to cause an electrical length of the tip portion to support resonance of the first and second frequencies as claimed.  Certain devices provide different materials at the tip of the antenna device, but the prior art is silent with respect to the specific relative materials of two portions being selected to support resonance at the first and second frequencies as claimed.  Leussler (2014/0378958), cited by applicant, discloses a device to provide first and second frequencies to tissue, but fails to specifically disclose tip portions having first and second effective relative permeabilities to support resonance as required by the instant application claims.  Brannan (2011/0208177) disclose various different materials provided at the tip portion (Figure 2), but again fail to disclose selecting these materials for their effective relative permeability that would cause a length of the tip portion to support resonance at first and second frequencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 4, 2022